[Cite as Lindsey v. Heinz, 2021-Ohio-2645.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 PORTAGE COUNTY

ERIC N. LINDSEY,                                     CASE NO. 2021-P-0069

                 Plaintiff-Appellee,
                                                     Civil Appeal from the
        -v-                                          Municipal Court, Kent Division

TIMOTHY J. HEINZ,
                                                     Trial Court No. 2021 CVG 00364K
                 Defendant-Appellant.


                                        MEMORANDUM
                                          OPINION

                                       Decided: August 2, 2021
                                     Judgment: Appeal dismissed


Peter C. Kratcoski, Williams, Kratcoski & Can, LLC, 11 South River Street, Suite A, Kent,
OH 44240 (For Plaintiff-Appellee).

Timothy J. Heinz, pro se, 6944 State Route 14, Ravenna, OH 44266 (Defendant-
Appellant).


JOHN J. EKLUND, J.

        {¶1}    On July 7, 2021, appellant, Timothy J. Heinz, filed a notice of appeal from

an entry of the Portage County Municipal Court, Kent Division.

        {¶2}    The docket in this matter reveals that appellee, Eric N. Lindsey, filed a

forcible entry and detainer action against appellant. In a June 29, 2021 entry, the trial

court granted restitution of the premises to appellee. Appellant filed a motion to stay the

execution of the writ with the trial court, which was denied. On July 7, 2021, appellant

filed his notice of appeal. On July 12, 2021, appellant filed a motion to stay execution of
the trial court judgment with this court. In an entry dated July 14, 2021, we stated that

the appeal may be rendered moot because the writ was executed on July 9, 2021, and

appellant’s motion for stay was filed with this court three days after the writ was executed

and returned. Therefore, we ordered appellant to show cause why his appeal should not

be dismissed as moot. Appellant filed a response on July 16, 2021.

       {¶3}   A forcible entry and detainer action decides the right to immediate

possession of property and nothing else. Seventh Urban, Inc. v. Univ. Circle Property

Dev., Inc., 67 Ohio St. 2d 19, 25, fn. 11 (1981). Accordingly, once the tenant has vacated

the premises and the landlord regains possession of the leased premises, the merits of a

forcible entry and detainer action are rendered moot because no further type of relief can

be granted in favor of the landlord. See Concrete, Inc. v. Willowick, 11th Dist. Lake No.

2019-L-091, 2020-Ohio-71, ¶ 5.

       {¶4}   “Further, ‘when a plaintiff is successful and defendant does not obtain a stay

preventing its ouster and the return of the premises to the plaintiff (***) the issues are

rendered moot.’ * * * A defendant appealing a judgment of forcible entry and detainer may

overcome a ruling of mootness by obtaining a stay of execution and/or posting a

supersedeas bond. * * * However, if a defendant fails to obtain a stay of execution and/or

post a supersedeas bond, all issues relating to forcible entry and detainer are rendered

moot. * * *” Goldstein v. Patel, 9th Dist. Lorain Nos. 02CA008183 and 02CA008199,

2003-Ohio-4386, at ¶ 4.

       {¶5}   In this matter, although appellant sought a stay of execution from the trial

court, it was denied. Further, the motion to stay filed with this court was filed three days




                                             2

Case No. 2021-P-0069
after the writ was executed, and is therefore moot. Appellant’s ouster from the premises

renders the appeal of the forcible entry and detainer action moot.

      {¶6}   Appeal dismissed.



MARY JANE TRAPP, P.J.,

THOMAS R. WRIGHT, J.,

concur.




                                            3

Case No. 2021-P-0069